COURT OF APPEALS
                                     Thirteenth District
                            Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 3rd day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-12-00134-CR                                          (Tr.Ct.No. 10-CR-1661-I)
ALBERT CLEVELAND STAFFORD,                                                      Appellant,
                                             v.
THE STATE OF TEXAS,                                                             Appellee.

                 On appeal to this Court from Cameron County, Texas.

                                        

                                     JUDGMENT
On appeal from the 445th District Court of Cameron County, Texas, from a judgment
signed February 14, 2012. Memorandum Opinion by Justice Gregory T. Perkes. Do
not publish. TEX. R. APP. P. 47.2(b).

THIS CAUSE was submitted to the Court on January 9, 2013, on the record and briefs.
These having been examined and fully considered, it is the opinion of the Court that
there was no error in the judgment of the court below, and said judgment is hereby
AFFIRMED against appellant, ALBERT CLEVELAND STAFFORD.

It is further ordered that this decision be certified below for observance.


                                       
                              DORIAN E. RAMIREZ, CLERK